Rule 401.   Time for Service. Reissuance, Reinstatement, and Substitution of
            Original Process.

      (a)   Original process shall be served within the Commonwealth within 30
            days after the issuance of the writ or the filing of the complaint.

      Note: See Rule 404 for the time for service outside the Commonwealth.

      (b)(1) If service within the Commonwealth is not made within the time prescribed
             by subdivision (a) of this rule or outside the Commonwealth within the time
             prescribed by Rule 404, the prothonotary upon praecipe and upon
             presentation of the original process, or a copy thereof, shall continue its
             validity by [reissuing the writ or reinstating the complaint, by writing
             thereon ‘‘reissued’’ in the case of a writ or ‘‘reinstated’’ in the case of
             a complaint] designating the writ as reissued or the complaint as
             reinstated.

      (2)   A writ may be reissued or a complaint reinstated at any time and any
            number of times. A new party defendant may be named in a reissued writ
            or a reinstated complaint only if the writ or complaint has not been
            served on any defendant.

      Note: A new party defendant cannot be added to a reissued writ or
      reinstated complaint if service has been completed on a defendant
      already named in the writ or complaint. For cases involving multiple
      defendants, a new party defendant cannot be added to a reissued writ
      or reinstated complaint if service has been completed on any
      defendant already named in the writ or complaint.

            If a new party defendant cannot be added pursuant to this rule,
      other procedures are available. See Rule 229 to discontinue the action
      and to start a new action; Rule 1033 to amend the caption of a pleading
      by agreement of the party or by leave of court; and Rule 2232 to seek
      leave of court for an order joining a defendant.

      (3)   A substituted writ may be issued or a substituted complaint filed upon
            praecipe stating that the former writ or complaint has been lost or destroyed.

      (4)   A reissued, reinstated, or substituted writ or complaint shall be served within
            the applicable time prescribed by subdivision (a) of this rule or by Rule 404
            after reissuance, reinstatement, or substitution.
(5)    If an action is commenced by writ of summons and a complaint is thereafter
       filed, the plaintiff, instead of reissuing the writ, may treat the complaint as
       alternative original process and as the equivalent for all purposes of a
       reissued writ, reissued as of the date of the filing of the complaint.
       Thereafter the writ may be reissued, or the complaint may be reinstated as
       the equivalent of a reissuance of the writ, and the plaintiff may use either
       the reissued writ or the reinstated complaint as alternative original process.

Note: If the applicable time has passed after the issuance of the writ or the
filing of the complaint, the writ must be reissued or the complaint reinstated
to be effective as process. Filing or reinstatement or substitution of a
complaint, which is used as alternative process under this subdivision, has
been held effective in tolling the statute of limitations as the reissuance or
substitution of a writ.




                                      2